Suit for salary; claim for salary that plaintiff would have earned for period of separation, less the outside earnings of the plaintiff during that interval.
Upon a stipulation filed by the parties and upon a report of the commissioner of the court recommending judgment in the agreed amount, it was ordered that judgment for the plaintiff be entered in the sum of $3,353.07. See Daniel Simon v. United States, 113 C. Cls. 182; Stanley H. Borak v. United States, 110 C. Cls. 236; Loren H. Wittner v. United States, 110 C. Cls. 231.